Fourth Court of Appeals
                                      San Antonio, Texas
                                            November 8, 2016

                                          No. 04-09-00229-CR

                                     IN RE Cornell DRUMMER.

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

      The court has considered the Motion for Reconsideration En Banc filed by Relator on
October 11, 2016 and the motion is DENIED.

           It is so ORDERED on November 8, 2016.



                                                          _________________________________
                                                          Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of November, 2016.



                                                          ___________________________________
                                                          Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 91-CR-1948A D1, styled The State of Texas v. Cornell Drummer, in the
144th Judicial District Court, Bexar County, Texas.